Title: To John Adams from Stephen Sayre, 23 February 1797
From: Sayre, Stephen
To: Adams, John




Sir
Philaa 23. Feb: 1797. No 158. Market Street.
presuming, that a general peace is not very distant: a question arises, to the mind of every citizen, who knows the interest of his country. How will the United States of America be affected by it?
Our Envoy now at Paris, may for ought I know, have talents, address, and every necessary qualification, for high & important negotiations—he may, hereafter be more than a usefull Servant—but, he ought to have been sent to our allies, as Ambassador extraordinary—his Intructions should have been, but a declaration, that we never can—that we never will, be deem’d the Enemies of France.
A Minister thus appointed, and acting with sincerity, must not only preserve peace & restore us to the good will of our allies, but he might, by address, make himself a party in all those points of negotiations, which may affect this Country.
Conceiving, that the United States do not mean to abandon their pursuits in navigation, or the Revenue, depending on their Commerce, I appeal to your understanding, & ask the question: Is it not, clearly, our Interest, to improve this critical moment, to get some influence, among the Nations, with whom we are & must be hereafter connected?
It is highly important to us, that some system should be settled, on fix’d principles, by which, the inoffending Merchant may find safety. Your Minister will be supported in this point, by every power in Europe, except Great Britain; and her situation does not warrant her opposition, to their united wishes. But there is another object which, if accomplish’d, that will be highly profitable to the United States; & which, will be also advantagious to other Nations.  This is, to get the Island of Proto Rico, declared a Free Port, on the broad Basis, of a general confederacy, to be sacred & inviolable against any.  I need not inform the President of the United States, that under such a Title, & such circumstances, this single Island would give us a better market than all the rest of the Antilles. Men of wealth would purchase the Lands—the planters of every description would settle in it.
I mean to do myself the honor of waiting on you, and if you request my Ideas, as to the means of obtaining it, you shall have them without reserve. It is my wish that no other person, should, at this time; be made acquainted with the thought.
I am very respectfully yours

Stephen Sayre